Mr. Justice Dickey delivered the opinion of the Court: At an election held on April 5, 1881, in the town of South Chicago, Bacon and Malzacher were rival candidates for the office of supervisor of that town. The board of canvassers for that town, upon a canvass of the returns, declared as the result of that election in this regard, that Malzacher received 7526 votes for that office, and that Bacon received 8189 votes for the same office. Bacon was declared duly elected. He qualified as such supervisor, and entered upon the duties of the office. Malzacher instituted proceedings under the statute, in due time, in the county court of Cook county, to contest the election, and asking for judgment declaring himself to be duly elected and entitled to the office. In that investigation it was made to appear that the returns from two election precincts had been entirely rejected by the board of canvassers, and that had the votes returned from these precincts been received and canvassed, the result would have shown that Malzacher really received a larger number of votes for that office than did Bacon. On the hearing, the county court ordered the votes returned from these rejected precincts to be counted, and decided the controversy in favor of Malzacher. Bacon appeals to this court. The evidence produced before the county court is preserved by bill of exceptions, and appellant insists that it shows such irregularities in the proceedings at one of the precincts, that the whole vote of that precinct ought to have been rejected, which would have led to a different result. We have examined and considered this evidence. While it is apparent that the judges and clerks of the election in that precinct did not perform their duties with the care and accuracy required by the law, still the ballots seem all to have been preserved and returned. There is nothing indicating any unfairness or fraud in the election, and upon the whole, we think the decision of the county court was right. It could profit no one >to discuss this evidence in detail. Believing that the county court arrived at the truth, we hold that the judgment should be affirmed. Judgment affirmed.